FILED
                            NOT FOR PUBLICATION
                                                                            MAR 15 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ANTONIO PAZ-VALADEZ, AKA Juan                    No.   14-70092
Robles,
                                                 Agency No. A088-450-150
              Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 13, 2017**
                             San Francisco, California

Before: WARDLAW and GOULD, Circuit Judges, and HUFF,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Marilyn L. Huff, United States District Judge for the
Southern District of California, sitting by designation.
      Antonio Paz-Valadez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’s (“BIA”) order dismissing his appeal from an

immigration judge’s denial of cancellation of removal. We have jurisdiction under

8 U.S.C. § 1252. Whether a conviction is a crime involving moral turpitude

(“CIMT”) is a question of law we review de novo. Espino-Castillo v. Holder, 770

F.3d 861, 863 (9th Cir. 2014). We deny the petition for review.

      The BIA did not err in determining that Paz-Valadez’s conviction for

knowingly possessing a false identification document with intent to defraud the

United States under 18 U.S.C. § 1028(a)(4) is categorically a CIMT because

“intent . . . to defraud” is an element of the crime. See Blanco v. Mukasey, 518

F.3d 714, 719 (9th Cir. 2008) (“A crime involves fraudulent conduct, and thus is a

[CIMT], if intent to defraud is either explicit in the statutory definition of the crime

or implicit in the nature of the crime.” (internal quotation marks omitted)); Espino-

Castillo, 770 F.3d at 864 (recognizing that “[a] court may not apply the modified

categorical approach if the statute proscribes only conduct that involves moral

turpitude” (internal quotation marks omitted)).

      Paz-Valadez’s argument that his conviction is not a CIMT based on this

court’s decision in Beltran-Tirado v. I.N.S., 213 F.3d 1179 (9th Cir. 2000), is

foreclosed. See Espino-Castillo, 770 F.3d at 865 (explaining that Beltran-Tirado


                                           2
was, “at best, . . . an isolated exception to the prevailing rule that a conviction for a

fraud offense is categorically a [CIMT]”). The unique circumstances warranting

Beltran-Tirado’s “isolated exception” do not exist in this case. See Beltran-

Tirado, 213 F.3d at 1183.

      Under 8 U.S.C. § 1229b(b)(1)(C), a non-permanent resident is not eligible

for cancellation of removal if he or she has been convicted of two or more CIMTs

not arising out of a single scheme of criminal misconduct. The BIA correctly

determined that Paz-Valadez’s convictions under 18 U.S.C. § 1028(a)(4) and for

petty theft are CIMTs that render him statutorily ineligible for cancellation of

removal.

      PETITION FOR REVIEW DENIED.




                                            3